                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA,

                          Plaintiff,
            v.                                     Case No. 17-00248-01-CR-W-BP

 BARRETT PRELOGAR,

                          Defendant.


                      GOVERNMENT’S RESPONSE TO
        DEFENDANT’S OBJECTIONS TO REPORT AND RECOMMENDATION

        The United States files this response to the Defendant’s Objections to Report and

Recommendation. 1 The grand jury indicted Barrett Prelogar on August 8, 2017, with two tax

crimes: tax evasion, in violation of 26 U.S.C. § 7201; and corruptly endeavoring to obstruct or

impede the due administration of the internal revenue laws, in violation of 26 U.S.C. § 7212(a).

Prelogar moved to dismiss both counts. On October 9, 2018, Magistrate Judge Maughmer issued

a Report and Recommendation to deny both motions. 2

        The United States agrees with Judge Maughmer’s well-reasoned Report and

Recommendation and has no objections to it. Prelogar’s objections fundamentally reiterate the

arguments in his original motions. Therefore, the United States will rest on the positions set forth

in its responses. 3




        1
            Doc. 68.
        2
            Doc. 65.
        3
            Docs. 43, 44, 51.
       One point, however, merits clarification. Count One of the Indictment charges Prelogar

with evading payment of Trust Fund Recovery Penalties assessed against him and his 2008 income

taxes. He argues that the Court should dismiss this count because Section 7201 criminalizes

evading a “tax”, so the evasion of a “penalty” does not fall within the statute’s scope. That is

incorrect, however, because as the Report and Recommendation makes clear, the Internal Revenue

Code plainly specifies that the Trust Fund Recovery Penalty shall be considered a tax under the

Code. 4 See 26 U.S.C. § 6671(a).

       Nonetheless, even if the Court were to agree with Prelogar, that would not necessitate

dismissing Count One.      As mentioned, that count also charges Prelogar with evading his

2008 income taxes. Therefore, rather than dismissing the entire count, the Court could strike the

portion of it pertaining to the evasion of Trust Fund Recovery Penalties and allow the allegation

of evasion of income taxes to proceed. See Salinger v. United States, 272 U.S. 542, 548-49 (1926);

United States v. Leichtnam, 948 F.2d 370, 377 (7th Cir. 1991) (striking a portion of an indictment

is allowed when “[n]o offense not charged in the original indictment has been added, and no

possible basis for conviction not contained in the original indictment has been created.”); United

States v. Sullivan, 919 F.2d 1403, 1436 (10th Cir. 1990) (a court may “strike from an indictment

allegations which are both independent of and unnecessary to the offense on which a conviction

ultimately rests, provided nothing is thereby added to the indictment”).




       4
           Doc. 65 at 2.
                                                2
       WHEREFORE, the government requests that the Court issue an order adopting the Report

and Recommendation to deny the motions to dismiss Counts One and Two of the Indictment.

                                                    Respectfully submitted,

                                                    Timothy A. Garrison
                                                    United States Attorney

                                            By:     /s/ Paul S. Becker

                                                    Paul S. Becker
                                                    Assistant United States Attorney
                                                    400 E 9th Street, Suite 5510
                                                    Kansas City, MO 64106
                                                    Telephone: (816) 426-3122

                                                    /s/ Paul S. Becker for

                                                    David Zisserson        D.C. Bar No. 493772
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    601 D. Street, N.W.
                                                    Washington, DC 20004
                                                    Telephone: (202) 514-6479
                                                    David.Zisserson@usdoj.gov


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on October 30,
2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                                    /s/ Paul S. Becker

                                                    Paul S. Becker
                                                    Assistant United States Attorney




                                               3
